PER CURIAM.
Appellee filed her motion in the Circuit Court, in Equity, of Mobile County, to transfer the administration of the estate of Tom C. McClinton from the'Probate Court to the Circuit Court, in Equity, of said county. The motion was granted and the transfer made.
Appellee filed her bill of complaint in said Equity Court against appellant, et al., seeking certain relief as to the construction of said will and to correct the description of some real property mentioned in the will.
After hearing the evidence ore tenus, the chancellor by final decree granted appellee relief with respect to the description of said real property. From this final decree appellant appeals.
There is only one assignment of error which reads:
“The decree of the court is contrary to the evidence and the law in the case.”
Appellee here challenges the sufficiency and adequacy of the aforementioned assignment and moves this, court to affirm the trial court because of such insufficiency.
The assignment is inadequate and fails to meet the requirements of law. Vickers *493v. Vickers, 273 Ala. 645, 144 So.2d 8(8); Roan v. Smith, 272 Ala. 538, 133 So.2d 224(2); Mulkin v. McDonough Construction Co. of Ga., 266 Ala. 281, 95 So.2d 921(2); Thompson v. State, 267 Ala. 22, 99 So.2d 198(1); King v. Jackson, 264 Ala. 339, 87 So.2d 623(1).
The motion of appellee to affirm is granted. The decree is affirmed. N. A. A. C. P. v. State of Alabama, 274 Ala. 544, 150 So.2d 677 (15).
The foregoing opinion was prepared by Bowen W. Simmons, Supernumerary Circuit Judge, and was adopted by the Court as its opinion.
Affirmed.
HEFLIN, C. J., and SIMPSON, HAR-WOOD, MADDOX, and McCALL, JJ., concur.